Name: Commission Regulation (EEC) No 3558/88 of 14 November 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 88 Official Journal of the European Communities No L 311 / 11 COMMISSION REGULATION (EEC) No 3558/88 of 14 November 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 50 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 November 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168 , 1 . 7 . 1988 , p. 7. V) OJ No L 136, 26. 5 . 1987, p . 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 311 /12 Official Journal of the European Communities 17. 11 . 88 ANNEX I LOT A 1 . Operation No 1024/88 Y1) : Commission Decision of 19. 5 . 1987 2. Programme : 1987 3 . Recipient Q : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 ; Tel . 34 55 80, Telex 22555 LRCS CH 4. Representative of the recipient and addressee (3) : Cruz Roja Boliviana, Avenida Simon Bolivar, 1515, Casilla 741 , La Paz ; Tel : 34 09 48/32 65 68 ; Telex : 3318 BOLCRUZ 5. Place or country of destination : Bolivia 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to be manufactured from intervention butter ; see OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.1 and I.3.2) 8 . Total quantity : 50 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg ; in 20 foot containers (*) and see OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under I.3.3 and I.3.4) Supplementary markings on packaging : 'ACCIÃ N N ° 1024/88  A red cross  BUTTEROIL / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DISTRIBUCIÃ N GRATUITA / LA PAZ' and see OJ No C 216, 14. 8 . 1987, p. 8 (under I.3.4) 1 1 . Method of mobilization of product : buying of butter from : Agriculture House, Kildare Street, Dublin 2 ; Tel . 78 90 11 , Telex 24280 or 25118 The adresses of the places of storage are given in Annex II Selling price is determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at destination  La Paz 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : La Paz  Red Cross Warehouses 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 12. 1988  5. 1 . 1989. 18 . Deadline for the supply : 5. 3 . 1989 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 5 . 12. 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 12. . 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 .  15. 1 . 1989 (c) deadline for the supply : 15 . 3 . 1989 22. Amount of the tendering security : 20 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : ' Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 14. 10 . 1988 fixed by Regulation (EEC) No 3147/88 (OJ No L 281 , 14. 10 . 1988, p. 13) No L 311 /1317. 11 . 88 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (5) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (f) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  Should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient. Should containers be used on a LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (7) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. No L 311 /14 Official Journal of the European Communities 17. 11 . 88 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ¹mero do lote Tonelaje MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A : 1024/88 62 500 kg Norish (Kilkenny) Ltd Ballyragget IRL Country Kilkenny